JUDGMENT
Restani, Judge:
Whereas the parties consent to entry of judgment with interest in this case for the purpose of permitting the Government an opportunity to appeal the award of interest, it is hereby:
1. Ordered that all briefs on the issue of interest and the opinion relating to the same, Slip Op. 96-032, filed in United States v. United States Shoe Co., Court No. 94-11-00668 be deemed filed herein.
2. Ordered that a money judgment is awarded to plaintiff in the amount of $330,689.00, to be paid by the defendant to the plaintiff within 90 days of the date of this Judgment; and
3. Ordered that interest pursuant to 28 U.S.C. § 2411 is owing on the aforesaid principal amount. The payment obligation as to interest is stayed until the time for appeal expires or the appeal is finally resolved.